Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 1 of 19 PageID 683




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


ROBERT ABBOTT,

                  Plaintiff,

v.                                             Case No. 3:19-cv-642-BJD-MCR

CORIZON, LLC,

                 Defendant.
________________________________

                                   ORDER

                                   I. Status

      Plaintiff, Robert Abbott, an inmate of the Florida Department of

Corrections (FDOC), is proceeding pro se on an amended civil rights complaint

against Corizon, LLC, for alleged deliberate indifference to his serious medical

needs (Doc. 8; Am. Compl.). Corizon moves for summary judgment (Doc. 46;

Motion), offering the following evidence: Corizon Utilization Management

records (Doc. 45-1; Def. Ex. A); FDOC medical records (Doc. 45-2; Def. Ex. B);

and the declaration of an FDOC representative on the issue of exhaustion (Doc.

45-3; Def. Ex. C). Plaintiff opposes the motion (Doc. 46; Pl. Resp.), and Corizon

has replied (Doc. 48).
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 2 of 19 PageID 684




                          II. Plaintiff’s Allegations

      Plaintiff alleges he broke his wrist when he fell on September 22, 2015,

at Union Correctional Institution (UCI). See Am. Compl. at 4-5. Plaintiff

contends Corizon provided constitutionally inadequate care by unnecessarily

delaying recommended surgery for six months and prescribing an “inadequate”

pain medication while he awaited surgery. Id. at 6, 9. Plaintiff asserts Corizon’s

“state-wide cost-containment policies” are responsible for the alleged

inadequate medical care. Id. at 6. He seeks compensatory and punitive

damages. Id. at 8.

                     III. Summary Judgment Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the evidence

is such that a reasonable jury could return a verdict in favor of the

nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th

Cir. 1993)). “[A] mere scintilla of evidence in support of the non-moving

party’s position is insufficient to defeat a motion for summary judgment.”




                                        2
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 3 of 19 PageID 685




Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th

Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

      The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there are no

genuine issues of material fact to be determined at trial. See Clark v. Coats

& Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The record to be considered

on a motion for summary judgment may include “depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

      “When a moving party has discharged its burden, the non-moving party

must then go beyond the pleadings, and by its own affidavits, or by depositions,

answers to interrogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (internal quotation marks omitted).

Substantive law determines the materiality of facts, and “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248.

In determining whether summary judgment is appropriate, a court “must view

all evidence and make all reasonable inferences in favor of the party opposing


                                       3
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 4 of 19 PageID 686




[the motion].” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing

Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578

(11th Cir. 1994)).

                                 IV. Analysis

      Corizon argues UCI medical records show Corizon was not deliberately

indifferent to Plaintiff’s serious medical needs because it authorized the

medical care UCI doctors requested. See Motion at 14-15. In addition, Corizon

reasserts an exhaustion defense. Id. at 15, 17. In response, Plaintiff says

Corizon unnecessarily delayed his surgery for months after it had been

approved, prescribed inadequate pain medication, and refused to authorize

emergency treatment at the hospital. See Pl. Resp. at 8.

      Plaintiff disputes the exhaustion defense on two grounds. First, Plaintiff

contends Corizon waited too long to reassert the defense, and second, Plaintiff

claims he gave a mailroom officer a grievance appeal on about October 16,

2015, but it “may” have been “inadvertently lost or intentionally destroyed,” or

it may have been misfiled by the Office of the Secretary of the FDOC. Id. at 5.

He contends his requests for the mail log have been “ignored for years.” Id. at

6.

      Plaintiff’s assertion that Corizon’s exhaustion defense is untimely is

without merit. The Court denied Corizon’s motion to dismiss without prejudice


                                       4
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 5 of 19 PageID 687




“subject to its right to reassert an exhaustion defense” and directed Corizon to

answer the complaint or provide documentation regarding exhaustion within

twenty days. See Order (Doc. 32). Corizon timely answered the complaint and

asserted an exhaustion defense (Doc. 37), thereby preserving the defense for

this Court’s consideration.

      Because exhaustion is a matter in abatement, the Court must treat the

defense as if raised in a motion to dismiss. See Bryant v. Rich, 530 F.3d 1368,

1374-75 (11th Cir. 2008). See also Maldonado v. Unnamed Defendant, 648 F.

App’x 939, 951 (11th Cir. 2016) (“We treat an exhaustion defense raised in

a motion for summary judgment as an unenumerated Rule 12(b) motion to

dismiss.”). Accordingly, the Court treats Corizon’s exhaustion defense as if

raised in a motion to dismiss and addresses that threshold issue first.

                               A. Exhaustion

      The Prison Litigation Reform Act (PLRA) provides, “No action shall be

brought with respect to prison conditions . . . until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of

available administrative remedies is “a precondition to an adjudication on the

merits.” Bryant, 530 F.3d at 1374. See also Jones v. Bock, 549 U.S. 199, 211

(2007). While “the PLRA exhaustion requirement is not jurisdictional[,]”

Woodford v. Ngo, 548 U.S. 81, 101 (2006), “exhaustion is mandatory . . . and


                                       5
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 6 of 19 PageID 688




unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

(11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211). Nevertheless,

prisoners are not required to “specially plead or demonstrate exhaustion in

their complaints.” See Jones, 549 U.S. at 216.

      Not only is there a recognized exhaustion requirement, “the PLRA . . .

requires proper exhaustion” as set forth in applicable administrative rules and

policies. Woodford, 548 U.S. at 93. Generally, to properly exhaust

administrative remedies, a Florida prisoner must complete a three-step

process as fully set forth in the Florida Administrative Code. See Fla. Admin.

Code rr. 33-103.005 through 33-103.007. Except when grieving certain issues,

including those of a medical nature, a prisoner must initiate the process by

filing an informal grievance. See Fla. Admin. Code r. 33-103.005. If an informal

grievance is denied, or if the prisoner wants to initiate the process to grieve a

medical issue, the prisoner must file a formal grievance at the institution level.

See Fla. Admin. Code rr. 33-103.005, 33-103.006. If a prisoner’s formal

grievance is denied, the prisoner must submit an appeal to the Office of the

Secretary of the FDOC. See Fla. Admin. Code r. 33-103.007.

      Courts confronted with an exhaustion defense employ a two-step process:

            First, district courts look to the factual allegations in
            the motion to dismiss and those in the prisoner’s
            response and accept the prisoner’s view of the facts as
            true. The court should dismiss if the facts as stated by

                                        6
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 7 of 19 PageID 689




            the prisoner show a failure to exhaust. Second, if
            dismissal is not warranted on the prisoner’s view of
            the facts, the court makes specific findings to resolve
            disputes of fact, and should dismiss if, based on those
            findings, defendants have shown a failure to exhaust.

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015)

(internal citations omitted) (citing Turner v. Burnside, 541 F.3d 1077, 1082-83

(11th Cir. 2008)).

      Under the first step of the exhaustion analysis, the Court accepts as true

that Plaintiff submitted a grievance appeal for mailing on October 16, 2015.

See id. Plaintiff does not say whether he filed grievances at the institution

level, but in his response to Corizon’s first motion to dismiss (Doc. 26), Plaintiff

represented that he did so. If Plaintiff submitted a grievance at each step of

the process, then he would have exhausted his administrative remedies. Thus,

the Court proceeds to the second step of the exhaustion analysis, which

requires the Court to make “specific findings to resolve disputes of fact.” See

Whatley, 802 F.3d at 1209. See also Bryant, 530 F.3d at 1376 (holding district

courts must act as factfinders when ruling on matters in abatement, such as

exhaustion).

      Corizon argues Plaintiff failed to complete the third step of the grievance

process, offering the declaration of Ashley Stokes, Operations and

Management Consultant II at the Bureau of Policy Management and Inmate


                                         7
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 8 of 19 PageID 690




Appeals for the FDOC. See Def. Ex. C ¶ 1. Ms. Stokes avers that a review of

pertinent records shows Plaintiff “has not appealed any grievance since at least

2011.” Id. ¶¶ 1, 2. In his response, Plaintiff says he gave a mailroom official a

grievance appeal on October 16, 2015, and surmises it may have been lost,

destroyed, or misfiled. See Pl. Resp. at 5-6.

      Plaintiff provides no documentation with his response, but he previously

provided the Court a copy of the October 16, 2015 grievance appeal he claims

to have submitted for mailing (Doc. 26-3; Pl. Ex. B).1 Plaintiff signed the

grievance and wrote it on the proper form: DC1-303. See Fla. Admin. Code r.

33-103.007(1). In the grievance, Plaintiff complained of pain in his arm and

back and said the prescribed pain medication made him sick. See Pl. Ex. B at

2. He asked for assistance obtaining “proper treatment and adequate pain

medication.” Id.

      The parties do not dispute material facts. Plaintiff’s contention that his

grievance appeal was lost, destroyed, or misfiled is factually consistent with

Ms. Stokes’s declaration that he has not submitted a grievance appeal since

2011. Accordingly, the Court finds Corizon has not carried its burden to



      1  In response to Corizon’s first motion to dismiss, Plaintiff provided two
grievance appeals dated October 16, 2015, both of which he claims to have submitted
for mailing. Only the first document, Ex. B, is relevant to Plaintiff’s claim in this
action. See Pl. Ex. B at 2. The other one (Doc. 26-4), Ex. C, addressed “safety hazards”
at UCI.
                                           8
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 9 of 19 PageID 691




demonstrate Plaintiff failed to exhaust his administrative remedies, and

Corizon’s construed motion to dismiss is due to be denied.

                         B. Deliberate Indifference

      Plaintiff alleges “Corizon’s state-wide cost-containment policies” were

responsible for the following alleged violations: providing Plaintiff only an ace

bandage and sling on the day he broke his arm, rather than sending him to a

hospital for emergency treatment; denying “timely orthopedic surgery”; and

prescribing “inadequate” pain medication while Plaintiff awaited surgery. See

Am. Compl. at 5-6, 10.

      Deliberate indifference to an inmate’s serious medical needs constitutes

the unnecessary and wanton infliction of pain, which the Eighth Amendment

proscribes. Estelle v. Gamble, 429 U.S. 97, 104 (1976). See also Ancata v.

Prison Health Servs., Inc., 769 F.2d 700, 704 (11th Cir. 1985) (“The knowledge

of the need for medical care and intentional refusal to provide that care has

consistently been held to surpass negligence and constitute deliberate

indifference.”).

      However, disputes regarding the adequacy of medical care a prisoner has

received, including diagnostic testing and treatment protocols, sound in tort

law. Hamm v. DeKalb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985).

Consequently, “federal courts are generally reluctant to second guess medical


                                       9
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 10 of 19 PageID 692




 judgments.” Id. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (1st Cir.

 1981) (alteration in original)). “[W]hether governmental actors should have

 employed additional diagnostic techniques or forms of treatment ‘is a classic

 example of a matter for medical judgment’ and therefore not an appropriate

 basis for grounding liability under the Eighth Amendment.” Adams v. Poag, 61

 F.3d 1537, 1545 (11th Cir. 1995) (quoting Estelle, 429 U.S. at 107).

       The Eleventh Circuit has identified limited circumstances in which a

 prisoner may demonstrate deliberate indifference to his serious medical needs

 when he has received some treatment: when medical treatment is “so grossly

 incompetent, inadequate, or excessive as to shock the conscience or to be

 intolerable to fundamental fairness”; when a medical provider takes an easier

 and less efficacious course of treatment”; or when medical care “is so cursory

 as to amount to no treatment at all.” Adams, 61 F.3d at 1544. Additionally,

 delaying necessary medical care can amount to deliberate indifference, but “the

 reason for the delay and the nature of the medical need is relevant in

 determining what type of delay is constitutionally intolerable.” McElligott v.

 Foley, 182 F.3d 1248, 1255 (11th Cir. 1999).

       When a prison outsources its medical care to a private company, that

 company is obligated to provide constitutionally adequate medical care in

 accordance with Eighth Amendment principles. Ancata, 769 F.2d at 703.


                                       10
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 11 of 19 PageID 693




 However, a claim under § 1983 must be based on something more than a theory

 of respondeat superior. Craig v. Floyd Cnty., Ga., 643 F.3d 1306, 1310 (11th

 Cir. 2011) (quoting Grech v. Clayton Cnty., Ga., 335 F.3d 1326, 1329 (11th Cir.

 2003)). Thus, to succeed, a prisoner must establish that an official policy or

 custom of the government entity was the “moving force” behind the alleged

 constitutional deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

 693-94 (1978). To establish a government had a custom of permitting

 constitutional violations, a plaintiff must show more than a single incident of

 unconstitutional activity. See Grech, 335 F.3d at 1329. See also Craig, 643 F.3d

 at 1311 (“A single incident of a constitutional violation is insufficient to prove

 a policy or custom even when the incident involves several employees of the

 municipality.”).

       The evidence Corizon offers shows Plaintiff received immediate and

 continuing medical care for his injuries. On the day Plaintiff fell, September

 22, 2015, a nurse applied ice, cleaned and dressed a wound, prescribed a sling,

 gave Plaintiff Tylenol, and scheduled an x-ray, which Plaintiff had the

 following day. See Def. Ex. B at 51-55, 114, 368-70. A prison doctor, E. Perez-

 Lugo, evaluated Plaintiff on September 23, 2015. Dr. Perez-Lugo requested an

 orthopedic consult, applied a splint, and prescribed Lortab for pain. See Def.




                                        11
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 12 of 19 PageID 694




 Ex. A at 1; Def. Ex. B at 114. Corizon approved the orthopedic consult on

 September 28, 2015. See Def. Ex. A at 2.

       Plaintiff saw an orthopedist, Dr. Steel, on October 5, 2015. See Def. Ex.

 B at 310. Dr. Steel recommended surgery and, the following day, Dr. Perez-

 Lugo submitted a request for surgery, which Corizon approved on October 7,

 2015. See Def. Ex. A at 3, 5. However, Corizon canceled the surgery and

 directed the prison doctor to obtain “cardiac clearance” as soon as possible

 because of Plaintiff’s age and history of atrial fibrillation with reports of chest

 pain, for which he was taking Coumadin daily. Id. at 7; Def. Ex. B at 304, 307.

 Dr. Perez-Lugo submitted a consultation request on October 7, 2015. See Def.

 Ex. A at 6. Corizon approved the request on October 16, 2015. Id. at 7.

       A cardiologist evaluated Plaintiff on October 20, 2015, and ordered tests.

 See Def. Ex. B at 308. Three days later, Dr. Perez-Lugo requested approval for

 those tests. See Def. Ex. A at 9. Corizon approved the request on October 27,

 2015. Id. at 11-12. Plaintiff had a stress test on November 3, 2015, and an

 echocardiogram on November 16, 2015. Id. at 13; see also Def. Ex. B at 18.

       At least three UCI doctors received and reviewed the stress test results

 but not until about two months later. Dr. S. Bongo reviewed the results on

 December 28, 2015, see Def. Ex. A at 13-14; Dr. Perez-Lugo reviewed them on

 January 12 or 14, 2016, see Def. Ex. B at 22-23, 33; and Dr. James S. Miliken


                                         12
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 13 of 19 PageID 695




 reviewed them on January 27, 2016, id. at 20. On January 20, 2016, Dr. Bongo

 submitted a request for a follow-up appointment with the orthopedist, noting

 Plaintiff had been cleared for surgery. See Def. Ex. A at 15; Def. Ex. B at 33,

 304. Corizon approved surgery on February 17 or 18, 2016, and Dr. Steele

 performed surgery on March 1, 2016. See Def. Ex. A at 16, 18-20.

       While Plaintiff was awaiting surgical approval, he received continuing

 treatment. On October 31, 2015, Plaintiff declared a medical emergency and

 asked when his tests and surgery would be scheduled. See Def. Ex. B at 47. He

 was evaluated on November 1, 2015, and a nurse explained to him that

 diagnostic tests had been ordered. Id. at 46. On November 29, 2015, Plaintiff

 requested an evaluation for a pain medication that would not make him sick,

 and he reported increased pain. Id. at 42. The nurse documented the following

 plan of care: Plaintiff was to continue using his sling, and an appointment was

 to be made with the “provider to evaluate pending surgical procedure,

 [increased] pain and requesting eval for pain med that won’t make him sick.”

 Id.

       On December 7, 2015, Plaintiff had a follow-up appointment with a UCI

 doctor. Id. at 40. The doctor’s handwriting is difficult to read, but there appears

 to be reference to a pain medication and the pharmacy. Id. On December 26,

 2015, Plaintiff had another follow-up appointment, and he asked whether his


                                         13
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 14 of 19 PageID 696




 pain medication was safe to take with Coumadin. Id. at 38. Plaintiff also

 complained of increased back pain. A nurse noted he was “pending surgery”

 and recommended an evaluation to determine whether a back x-ray was

 necessary. Id.

       On January 9, 2016, Plaintiff submitted a sick-call request, complaining

 that Dr. Bongo refused to order an x-ray for his back and right hip, allegedly

 because Plaintiff was awaiting surgery. Id. at 34. A nurse evaluated Plaintiff’s

 back and hip on January 12, 2016. The nurse requested an x-ray, and noted

 Plaintiff was already taking pain medication. Id. at 36, 106. Dr. Perez-Lugo

 ordered x-rays of Plaintiff’s lumbar spine and hip on January 12, 2016, and

 Plaintiff had an x-ray on January 15, 2016. Id. at 366-67. Dr. Perez-Lugo

 ordered repeat back and hip x-rays after Plaintiff had his surgery. Id. at 363-

 65. An April 6, 2016 lumbar spine x-ray showed degenerative changes, and the

 hip x-ray was normal. Id. at 363-64.

       Viewing the evidence in the light most favorable to Plaintiff, the Court

 finds Corizon has carried its burden on summary judgment. More specifically,

 Corizon demonstrates by reference to the record that there are no genuine

 issues of material fact to be determined at trial. See Clark, 929 F.2d at 608.

 The medical records reflect Corizon authorized all medical care prison doctors

 requested, including specialist consultations and surgery. Plaintiff offers no


                                        14
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 15 of 19 PageID 697




 evidence in opposition to Corizon’s motion, saying he could not prepare a

 memorandum of law because his access to the law library was restricted. See

 Pl. Resp. at 7. However, on summary judgment, Plaintiff may not rely on the

 unsubstantiated allegations in his complaint. See Celotex Corp. v. Catrett, 477

 U.S. 317, 324 (1986) (“Rule 56(e) permits a proper summary judgment motion

 to be opposed by any of the kinds of evidentiary materials listed in Rule 56(c),

 except the mere pleadings themselves.”). “[M]ere conclusions and unsupported

 factual allegations are legally insufficient to defeat a summary judgment

 motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005).

       The Court previously advised Plaintiff that a party opposing a motion for

 summary judgment “may not depend upon mere allegations in his pleadings,”

 but rather must respond with evidence showing a genuine issue of material

 fact in dispute. See Order (Doc. 9). Plaintiff did not request an extension of

 time to respond to Corizon’s motion for summary judgment, and he does not

 say what more he would have provided had he had access to the law library.

 Regardless, what Plaintiff lacks is not legal authority but evidence supporting

 his allegation that Corizon consistently denied inmates constitutionally

 adequate medical care for cost-saving reasons. Even if he had such evidence,

 however, the medical records show that Corizon authorized the treatment he

 required for the injuries he sustained on September 22, 2015.


                                       15
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 16 of 19 PageID 698




       In other words, the evidence belies Plaintiff’s allegation that Corizon

 denied necessary, recommended medical treatment for non-medical reasons.

 In fact, Corizon approved all medical care doctors requested for Plaintiff

 between the date of his injury and the date of his surgery. There is no evidence

 suggesting the care Plaintiff received was “so grossly incompetent, inadequate,

 or excessive as to shock the conscience or to be intolerable to fundamental

 fairness.” Harris, 941 F.2d at 1505.

       Plaintiff’s subjective belief that he should have been sent to the

 emergency room on the day he fell “is not an appropriate basis for grounding

 liability under the Eighth Amendment.” See Adams, 61 F.3d at 1545. Such a

 decision is one for medical providers. Similarly, whether to prescribe a

 particular or different pain medication is a medical judgment not subject to

 Eighth Amendment scrutiny. Moreover, accepting as true that Lortab bothered

 Plaintiff’s stomach, there is no indication a nurse or doctor requested Corizon

 authorize a different pain medication for Plaintiff, or, if a request was

 submitted, that Corizon denied it.

       Finally, as to Plaintiff’s surgery, there was an initial delay scheduling it,

 but that delay was for medical reasons: to obtain a cardiology consult given

 Plaintiff’s medical history. If anything, such a decision suggests the opposite of

 deliberate indifference. Notably, the cardiologist advised that the surgery


                                         16
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 17 of 19 PageID 699




 would be safest if Coumadin was stopped three days before the surgery. See

 Def. Ex. A at 15. Accepting that Plaintiff’s surgery was delayed between mid-

 November, when the cardiac tests were completed, and mid-February, when

 Corizon approved surgery, there is no evidence showing Plaintiff’s surgery was

 delayed for cost-saving reasons and, even if it was, that Corizon had a custom

 of permitting constitutional violations.2

       For the above reasons, Corizon’s motion for summary judgment is due to

 be granted.

                    V. Plaintiff’s Motion for Return of Funds

       Also before the Court is Plaintiff’s motion requesting a refund for an

 alleged overpayment of the filing fee (Doc. 49; Pl. Motion). Plaintiff provides no

 supporting documentation. He merely contends as follows: “On or about

 [February 10, 2021,] the inmate bank sent this Court a check for $120.00.

 Subsequently, that agency sent another $216.00 check. Considering all other

 monthly payments sent the Court, this resulted in overpayment of $96.00.” See

 Pl. Motion at 2.

       A review of the docket shows the Court received the following payments

 from Plaintiff in full satisfaction of the $350.00 filing fee: $10.00 on September


       2 To the extent Plaintiff also complains that his back and hip pain were ignored,
 the evidence shows the contrary. His complaints were recorded, and he was evaluated
 and treated. Dr. Perez-Lugo even ordered two sets of x-rays.
                                           17
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 18 of 19 PageID 700




 23, 2019; $10.00 on December 17, 2019; $54.00 on February 4, 2020; $30.00 on

 June 18, 2020; $10.00 on July 27, 2020; $10.00 on September 1, 2020; $10.00

 on November 3, 2020; and $216.00 on June 15, 2021. The Court did not receive

 a check for $120.00 in February 2021. There is no record of the Court receiving

 more than $350.00 in satisfaction of the filing fee. As such, Plaintiff’s motion

 is due to be denied.

       Accordingly, it is now

       ORDERED:

       1.    Defendant’s construed motion to dismiss for Plaintiff’s failure to

 exhaust his administrative remedies (Doc. 46) is DENIED.

       2.    Defendant’s    motion   for     summary   judgment   (Doc.   46)   is

 GRANTED, and Plaintiff’s claims are dismissed with prejudice.

       3.    Plaintiff’s motion for return of funds (Doc. 49) is DENIED. The

 Clerk is directed to send Plaintiff a copy of the docket.

       4.    The Clerk is directed to enter judgment dismissing the case with

 prejudice, terminate any pending motions as moot, and close the file.




                                        18
Case 3:19-cv-00642-BJD-MCR Document 50 Filed 08/02/21 Page 19 of 19 PageID 701




       DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

 August, 2021.




 Jax-6
 c:
 Robert Abbott
 Counsel of Record




                                     19
